     Case 1:20-cv-03127-SAB       ECF No. 57-2   filed 09/11/20   PageID.1459 Page 1 of 1




 1                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WASHINGTON
 2                            AT YAKIMA
 3
 4 STATE OF WASHINGTON, STATE
 5 OF COLORADO, STATE OF
   CONNECTICUT, STATE OF
 6 ILLINOIS, STATE OF MARYLAND,
   STATE OF MICHIGAN, STATE OF
 7 MINNESOTA,   STATE OF NEVADA,
   STATE OF NEW MEXICO, STATE
 8 OF OREGON, STATE OF RHODE
   ISLAND, STATE OF VERMONT,
                                                   Case No. 1:20-CV-03127

 9 COMMONWEALTH     OF VIRGINIA,
   and STATE OF WISCONSIN,
                                                   [PROPOSED] ORDER

10                  Plaintiffs,
11         v.
12 DONALD J. TRUMP, in his official
13 capacity  as President of the United
   States of America; UNITED STATES
14 OF  AMERICA; LOUIS DEJOY, in his
   official capacity as Postmaster General;
15 UNITED
   SERVICE,
              STATES POSTAL

16                  Defendants.
17
18         Upon consideration of the motion of the U.S. House of Representatives for
19 leave to file an amicus curiae brief in support of Plaintiffs, it is hereby ORDERED
20
   that the motion is GRANTED. The Clerk is directed to file the House’s amicus brief
21
22 on the docket in this matter.
23
24
     Dated: ___________       ________________________________
25                            Hon. Stanley A. Bastian
26                            UNITED STATES DISTRICT COURT CHIEF JUDGE


                                   [PROPOSED] ORDER
